Citation Nr: 1217659	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-26 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable evaluation for tinea pedis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, stress, anxiety, panic attacks, social phobia, bipolar disorder, and obsessive-compulsive disorder, to also include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.  

3.  Entitlement to service connection for insomnia, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.  
				

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Louisville, Kentucky, and that RO now has jurisdiction over the claims on appeal.  

In August 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).

With respect to the Veteran's original claim for anxiety disorder and depression, the Board notes that recent case law emphasizes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, stress, anxiety, panic attacks, social phobia, bipolar disorder, obsessive-compulsive disorder, and to also include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In November 2008, before the February 2008 rating decision became final, the Veteran submitted an additional statement regarding his claims.  The RO construed this statement as a claim to reopen the claims of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, stress, anxiety, panic attacks, social phobia, bipolar disorder, obsessive-compulsive disorder, and insomnia, to also include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities.  As noted above, the RO determined that new and material evidence had not been submitted to reopen the claims in the May 2009 rating decision.  The Board notes that the receipt of new and material evidence prior to the expiration of the appeal period should be considered as having been filed with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  As such, the claims should have been considered on de novo basis.  The Board has recharacterized the issues as reflected on the title page.   Again, this will not prejudice the Veteran in view of the ultimate disposition in this case.  

The issue of entitlement to service connection for insomnia, to include as secondary to service-connected peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary for an equitable disposition of the Veteran's appeal. 

2.  On August 30, 2011, during his Board hearing before the undersigned Acting Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate status the issue of entitlement to a compensable rating for the Veteran's service-connected tinea pedis.  

3.  The evidence reasonably establishes that the Veteran has an acquired psychiatric disorder that is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to a compensable rating for tinea pedis have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2011).  

2.  Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, given the Board's fully favorable disposition of the matter on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.  





II.  Decision  

A.  Tinea Pedis

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  

At the August 2011 Board hearing, the Veteran withdrew from consideration the issue of entitlement to a compensable rating for his service-connected tinea pedis.  As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.  

B.  An Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("[a]lthough interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran contends that service connection is warranted for his acquired psychiatric disorder.  At the August 2011 Board hearing, the Veteran testified that he endured periods of stress and anxiety while in service.  He also stated that his service-connected peripheral neuropathy of the lower extremities has caused him panic attacks, depression, and difficulties in coping with stress.  The Veteran asserts that his current psychiatric disorder is attributable to his active military service, or in the alternative, caused by his service-connected peripheral neuropathy of the bilateral lower extremities.  

Service treatment records reflect complaints and treatment for nervous and anxiety problems.  Beginning in January 1993, the Veteran was seen for a routine dental exam.  According to the January 1993 consultation sheet, the Veteran admitted to being stressed and having anxiety at times.  There was no evidence of hypertension, but it was noted that the Veteran may need stress reduction class.  A few days later, the Veteran reported to sick call with complaints of abdominal pains and dizziness.  Physical examination testing of the abdomen was normal.  The physician assistant reported that the Veteran indicated during treatment that he was under a great deal of stress and was currently being treated at the mental health clinic for his stress.  The Veteran again sought treatment in January 1986 at sick call.  He complained of feeling like he was "going to pass out."  He also reported feelings of nervousness, shortness of breath, and anxiety.  He was assessed with rule out panic attacks and rule out depression.  The physician requested that he make a follow-up appointment at the mental health clinic for further follow-up.  Several days later, service treatment records note that the Veteran was prescribed a trial of Xanax.  Reports of medical history dated May 1991 and March 1998 show that the Veteran indicated that he has or previously had nervous trouble of any sort.  

Post-service treatment records reflect continuing treatment for bipolar disorder, generalized anxiety disorder, panic attacks, social phobia, and obsessive-compulsive disorder.  He has been treated with prescribed medications, which include Xanax and Seroquel.  

In October 2007, the Veteran was afforded a VA examination to determine the etiology of his current psychiatric disorder.  He informed the VA examiner that he began experiencing psychiatric symptoms while stationed at Fort Eustis.  He explained that these symptoms began in response to stressors that he was experiencing at the time of his military duty.  Specifically, he indicated that he was assigned numerous menial jobs, worked excessive hours, and continued to experience mental health problems after he was reassigned to a different base.  After mental status testing, the Veteran was diagnosed with generalized anxiety disorder and depressive disorder, not otherwise specified (NOS).  The VA examiner concluded that based upon a review of the Veteran's service treatment records and results from the mental examination, "it is at least as likely as not" that the Veteran's stress and anxiety began during his military service.  The examiner explained that while the stressors described by the Veteran did not appear to be significantly different from what one may experience in other workplace environment, there was evidence in his service treatment records indicative of treatment for stress and anxiety during the course of his military service.  

Based on the foregoing, the Board finds that there is both positive and negative evidence of record.  Initially, the Board notes that the October 2007 VA examiner concluded that the in-service stressors described by the Veteran were not any different from what one may expect in other workplace environments, such as dealing with an unreasonable supervisor and working excessive hours.  He further added that the Veteran would have likely developed similar reactions (i.e., stress and anxiety) to civilian workplace stressors during his early adulthood.  However, service treatment records reflect general mental health problems during service and post service records reflect a myriad of treatment for bipolar disorder, generalized anxiety disorder, obsessive-compulsive disorder, and social phobia.  Additionally and more importantly, the October 2007 VA examiner concluded that the Veteran's stress and anxiety began in service and were likely triggered by stressors that he was experiencing while stationed at Fort Eustis.  The Board notes that the Veteran's statements have been deemed credible based and that he is indeed competent to give evidence about observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  As such, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, stress, anxiety, panic attacks, social phobia, bipolar disorder, and obsessive-compulsive disorder.  The claim is thus granted in full.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the appeal is allowed.  


ORDER

The withdrawn claim of entitlement to a compensable evaluation for tinea pedis is dismissed.  

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, depression, stress, anxiety, panic attacks, social phobia, bipolar disorder, and obsessive-compulsive disorder, is granted.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for his insomnia.  In a November 2008 personal statement, the Veteran explained that his service-connected peripheral neuropathy of the lower extremities causes constant pain and tingling in his feet and legs, which prevents him from sleeping at night.  He contends that his insomnia is caused by his service-connected peripheral neuropathy of the lower extremity.  

Service treatment records reflect no complaints, treatment, or diagnosis of a sleep disorder.  The Veteran denied having or previously had frequent trouble sleeping on his reports of medical history in May 1991 and March 1998.  After discharge from service, post service treatment records reflect complaints and findings relating to sleep problems.  In January 2006, the Veteran visited a private physician with complaints of sleeping problems and gasping at times while sleeping.  He was diagnosed with restless leg syndrome and a sleep study was recommended.  A private diagnostic polysomnogram report dated February 2007 showed no evidence of obstructive sleep apnea, but rather, fragmented sleep and periodic limb movement syndrome (PLMS).  It was recommended that his PLMS be treated with Sinemet or Neurontin.  In a March 2007 statement, a private physician concluded that the Veteran's PLMS "could be" secondary to his history of peripheral neuropathy of undetermined etiology.  VA outpatient treatment records note continuing complaints and treatment relating to insomnia.  

In October 2007, the Veteran was afforded a psychiatric VA examination.  During the examination, the examiner asked the Veteran about whether his sleep was impaired.  The Veteran answered in the affirmative and reported that he frequently wakes up at night due to pain and restless leg syndrome.  The VA examiner indicated that the Veteran's sleep problems appear to be related to his "physical condition."  

Given the above evidence, the Board finds that a VA examination addressing this claim is "necessary" under 38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's claimed sleep disorder.  All necessary tests should be performed, and the claims file reviewed.  The examiner must identify all sleep disabilities present.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder was caused or aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities.  If the examiner finds that a sleep disorder is aggravated (permanently worsened) by his service-connected peripheral neuropathy of the bilateral lower extremities, he/she should indicate the degree of disability before it was aggravated and its current degree of disability.  If the sleep disorder was not caused or aggravated by the service-connected peripheral neuropathy of the bilateral lower extremities, the examiner should state so.  All opinions expressed must be supported by complete rationale.  

2.  Thereafter, readjudicate the claim currently on appeal.  If the benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


